Citation Nr: 0600894	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  98-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of a pulmonary embolus claimed as due to 
treatment, surgery and hospitalization provided by the VA in 
June and July 2000.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected disability.

3.  Entitlement to an increased rating for arthritis of the 
right shoulder, status post acromioclavicular separation, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1977 to January 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The case was remanded by the Board in August 
2000.  

A hearing was held in June 2005 before the undersigned at the 
RO. 

The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to an increased rating 
for a right shoulder disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
pulmonary embolism disability, and there has been no 
prejudicial failure of notice or assistance to the appellant.

2.  There is no competent medical evidence which shows that 
the proximate cause of the postoperative residuals of a 
pulmonary embolism was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a pulmonary embolism, 
claimed to be caused by hospitalization, or medical or 
surgical treatment provided by the VA, are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  The VCAA eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  The VA has 
promulgated revised regulations to implement these changes in 
the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in July 2001, provided the veteran with an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter specifically advised him to "send the 
evidence we need as soon as possible..."  Although the letter 
mistakenly included information pertaining to a service 
connection claim rather than one pertaining to an 1151 claim, 
the Board finds that this was harmless error as the SOC of 
December 2003 included all relevant regulations pertaining to 
establishing entitlement to compensation under § 1151.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's treatment records.  The Board further 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  The Board has 
noted that the VA did not afford the veteran a disability 
evaluation examination or obtain a medical opinion in 
connection with his claim.  The Board notes that the veteran 
has not made any specific allegations of negligence in the VA 
treatment, other than his vague allegation that the RO should 
have injected heparin into his stomach rather than elsewhere.  
He has not provided any support for such a contention, and 
offers no competent evidence to indicate that his claim of 
inadequate treatment may be correct.  To request an opinion 
in a case where there are no credible allegations would 
amount to an impermissible "fishing expedition."  The 
Secretary is not required to provide assistance to a claimant 
when there is no reasonable possibility such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current residuals of a 
pulmonary embolism were caused or aggravated by the VA 
treatment after surgery performed at a VA Medical Center in 
June 2000.  The appellant's claim for compensation is 
premised on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in several years 
after October 1997, the version of § 1151 that is applicable 
to this case is the amended version that is applicable only 
to claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

During the hearing held in June 2005, the veteran testified 
that he developed a pulmonary embolus following surgery done 
by the VA, and that the VA treated the complication 
improperly by giving him an injection of heparin in his arm 
rather than in his stomach.  He said that he had been told 
this by various doctors and nurses, as well as by his mother 
who is a pharmacist.  He stated that this resulted in 
complications that would last the rest of his life, including 
high blood pressure and a need to take medication.  The 
veteran gave similar testimony during a hearing held at the 
RO in February 2004.  

The evidence which has been presented includes VA medical 
treatment records such a VA treatment record dated in July 
2000 which reflects that the veteran was admitted July 5th 
and later transferred July 13th, 2000.  The principal 
diagnosis was pulmonary embolism.  It was noted that the 
veteran had previously undergone a bilateral quadriceps 
tendon repair in June 2000, and then in July 2000 he became 
diaphoretic while straining to have a bowel moment.  Then, 
the morning of admission, he developed dyspnea, abdominal 
pain, nausea, and diaphoresis before passing out.  This 
reportedly occurred at a VA extended care unit where he was 
on bedrest.  He was then admitted to the VA cardiac unit for 
cardiac monitoring and serial cardiac enzymes.  IV heparin, 
ASA, metoprolol, and a nitro patch were started.  A scan of 
the lungs showed multiple perfusion defects throughout the 
right and left lungs compatible with high probability for 
pulmonary embolus.  An IVC filter was inserted via the right 
femoral vein without complication.  Heparin was continued and 
coumadin was started.  The veteran remained hemodynamically 
stable, and was eventually transferred to extended care for 
completion of his workup and continued physical therapy.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which contains any indication that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  Although the record demonstrates 
that the veteran had symptoms after receiving VA treatment, 
that chain of events alone is not sufficient to support the 
claim.  Although the veteran has offered his own opinion that 
his complications were due to improper VA treatment, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Although the veteran had reported in his 
testimony that his doctors, nurses and mother told him that 
his complications were caused or aggravated by the VA action 
of injecting heparin into his arm rather than into his 
stomach, those statements by the veteran are not sufficient 
to support the claim. The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to support a claim because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  Therefore, the 
veteran's testimony that he was told by medical professionals 
that he had been given improper treatment by the VA is not 
competent evidence.  

In summary, there is no competent medical evidence which 
shows that the proximate cause of the veteran's pulmonary 
embolism disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.  
The Board concludes that occurrence of a complication such as 
an embolism does not, in and of itself, demonstrate fault.  
Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
pulmonary embolism disability, claimed to be caused (or 
aggravated) by hospitalization, or medical or surgical 
treatment provided by the VA, are not met.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
residuals of a pulmonary embolism claimed to be caused or 
aggravated by hospitalization or medical or surgical 
treatment provided by the VA is denied.

REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for service connection for 
a mental disorder and his claim for an increased rating for a 
right shoulder separation.  In this regard, additional 
relevant treatment records exist which have not been 
obtained.  During the hearing held in June 2005, the veteran 
testified that he was receiving ongoing mental health 
treatment at the VA Medical Facility in West Palm Beach.  He 
also testified that he had recently undergone surgery on the 
right shoulder disorder at the West Palm Beach VA Medical 
Center.  These records should be obtained prior to appellate 
review of the claims.  

The Board further notes that the veteran has not been 
afforded an examination in connection with his claim for 
service connection for a psychiatric disorder.  Such an 
examination would allow an opportunity to obtain a medical 
opinion regarding the contention that the veteran's service-
connected right shoulder disorder caused or aggravated a 
psychiatric disorder.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain the 
veteran's VA medical treatment records, 
to include his recent mental health 
clinic records and the records pertaining 
to his shoulder surgery.  VA will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.   

2.  The veteran should be afforded an 
mental disorders examination to determine 
the nature and etiology of any 
psychiatric disorder(s) which he may 
have.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that a current psychiatric disorder was 
caused or aggravated by a service 
connected disability.  

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


